


Exhibit 10.1

State Seal

BARBARA K. CEGAVSKE

Secretary of State

202 North Carson Street

Carson City, Nevada 89701-4201

(775) 684-5708

Website: www.nvsos.gov

 

Certificate of Designation

(PURSUANT TO NRS 78.1955)

 

 

 

 

 

 

 

 

 

 

 

 

 

USE BLACK INK ONLY – DO NOT HIGHLIGHT

 

ABOVE SPACE IS FOR OFFICE USE ONLY

 

Certificate of Designation For

Nevada Profit Corporations

(Pursuant to NRS 78.1955)

 

1.  Name of corporation:

Know Labs, Inc.

 

 

2.  By resolution of the board of directors pursuant to a provision in the
articles of incorporation this certificate establishes the following regarding
the voting powers, designations, preferences, limitations, restrictions, and
relative rights of the following class or series of stock.

A series of Preferred Stock is hereby designated as the Corporation’s Series F
Preferred Stock, par value of $0.001 per share (the “Series F Preferred Stock”),
the number of shares of which are so designated is 500 shares of Series F
Preferred Stock; See Certificate of Designation attached for Series F
Convertible Preferred Stock.

 

 

3.  Effective date of filing: (optional)

 

 

 

 

(must not be later than 90 days after the certificate is filed)

 

4.  Signature: (required)

 

X  /s/ Ron Erickson

 

 

Signature of Officer

 

 

 

Filing Fee: $175.00

 

IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.

 

This form must be accompanied by appropriate fees.

Nevada Secretary of State Stock Designation
Revised 1-5-15

--------------------------------------------------------------------------------




CERTIFICATE OF DESIGNATION

OF

KNOW LABS, INC.

ESTABLISHING THE DESIGNATIONS, PREFERENCES,

LIMITATIONS AND RELATIVE RIGHTS OF ITS

SERIES F PREFERRED STOCK




Pursuant to Section 78.1955 of the Nevada Revised Statutes (the “NRS”), Know
Labs Inc., a corporation organized and existing under the NRS (the “Company”),




DOES HEREBY CERTIFY that pursuant to the authority conferred upon the Board of
Directors (“Board”) by the Articles of Incorporation, as amended, of the
Company, and pursuant to Section 78.1955 of the NRS, the Board, by unanimous
written consent of all members of the Board effective on July 30, 2018, duly
adopted a resolution providing for the issuance of a series of Series F
Preferred Stock, which resolution is and reads as follows:




RESOLVED, that pursuant to the authority expressly granted to and invested in
the Board of the Company by the provisions of the Articles of Incorporation of
the Company, as amended, a series of the preferred stock, par value $0.001 per
share, of the Company be, and it hereby is, established; and it is further




RESOLVED, that the series of preferred stock of the Company be, and it hereby
is, given the distinctive designation of “Series F Preferred Stock”; and it is
further




RESOLVED, that the Series F Preferred Stock shall consist of Five Hundred (500)
shares; and it is further




RESOLVED, that the Series F Preferred Stock shall have the powers and
preferences, and the relative, participating, optional and other rights, and the
qualifications, limitations, and restrictions thereon set forth below (the
“Designation” or “Certificate of Designations”):




SECTION 1. DESIGNATION OF SERIES. The shares of such series shall be designated
as the “Series F Preferred Stock” (the “Series F Preferred Stock”) and the
number of shares initially constituting such series shall be up to Five Hundred
(500) shares which shall only be issued to and held of record by members of the
Company’s Board of Directors as of the date of this Designation.




SECTION 2.  DIVIDENDS.  The holders of the Series F Preferred Stock shall not be
entitled to receive dividends paid on the Common Stock or on any other preferred
stock class.




SECTION 3.  LIQUIDATION PREFERENCE.  The holders of the Series F Preferred Stock
shall not be entitled to any liquidation preference.




SECTION 4.  VOTING.




4.1   Voting Rights.  The holders of the Series F Preferred Stock will have the
voting rights as described in this Section 4 or as required by law.   For so
long as any shares of the Series F Preferred Stock remain issued and
outstanding, the holders thereof, voting separately as a class, shall not have
any right to vote unless and until a Trigger Event occurs as set forth in
Section 7 herein. Upon a Trigger Event, and for so long as any shares of the
Series F Preferred Stock remain issued and outstanding, the holders thereof,
voting separately as a class, shall have the right to vote on all shareholder
matters at a rate equal to 100,000 shares of common stock per share of Series F
Preferred Stock. For example, if all 500 shares are outstanding, the vote of
Series F Preferred Stockholders shall be equal to fifty million (50,000,000)
shares of common stock.




4.2   Amendments to Articles and Bylaws.  So long as the Series F Preferred
Stock is outstanding, the Company shall not, without the affirmative vote of the
holders of at least 80% of all outstanding shares of Series F Preferred Stock,
voting separately as a class (i) amend, alter or repeal any provision of the
Articles of Incorporation or the Bylaws of the Company so as to adversely affect
the designations, preferences, limitations and relative rights of the Series F
Preferred Stock or (ii) effect any reclassification of the Series F Preferred
Stock.




- 1 -

--------------------------------------------------------------------------------




4.3   Amendment of Rights of Series F Preferred Stock. The Company shall not,
without the affirmative vote of the holders of at least a majority of all
outstanding shares of the Series F Preferred Stock, amend, alter or repeal any
provision of this Statement of Designations, PROVIDED, HOWEVER, that the Company
may, by any means authorized by law and without any vote of the holders of
shares of the Series F Preferred Stock, make technical, corrective,
administrative or similar changes in this Statement of Designations that do not,
individually or in the aggregate, adversely affect the rights or preferences of
the holders of shares of the Preferred Stock.




SECTION 5.    CONVERSION RIGHTS.  The shares of the Series F Preferred Stock
shall have no conversion rights.




SECTION 6.    REDEMPTION RIGHTS.  The shares of the Series F Preferred Stock
shall only be owned and held of record by members of the Board of Directors as
of the date of this Designation and shall have no redemption rights, however,
the Series F Preferred Stock shall automatically be transferred and assigned
pro-rata to the then existing holders of the Series F Preferred Stock upon a
termination or resignation of any holder thereof from the Board of Directors
without any consent or approval being required from the Holder.




SECTION 7.    TRIGGER EVENTS AND EXPLOSION.




7.1  Explosion of Series F Preferred Stock. The Series F Preferred Stock shall
remain issued and outstanding until the date which is 731 days after the
issuance of Series F Preferred Stock by the Board of Directors to the Holders of
Series F Preferred Stock (the “Explosion Date”), unless extended as the result
of a Trigger Event as set forth in Section 7.2 herein. Upon the Explosion Date,
the Series F Preferred Stock shall automatically be cancelled and returned to
treasury without any action required by the Holders thereof or the Board of
Directors.




7.2 Trigger Event.  At any time prior to the Explosion Date, the following
events shall constitute a Trigger Event:




 

(a)

a bid offer is directed to the Company to purchase the Company which is rejected
by the Company’s Board of Directors;

 

 

 

 

(b)

a tender offer to purchase the Company’s shareholder’s shares at cost or at a
premium to the then-current market price;

 

 

 

 

(c)

a proxy vote is called by any shareholder with a proposed vote which would
result in: (i) the removal or replacement of any of the then-current directors
the Company or Series F Preferred Stock holders, or (ii) the acquisition of
another entity, the acquisition of the Company or substantially all its assets
by another entity, or a share exchange or merger with another entity; or

 

 

 

 

(d)

a single shareholder or group of shareholders suspected to be working in concert
acquires more than 23% of the outstanding common stock of the Company; or, any
current shareholder already owning shares of common or preferred stock with
aggregate voting power in excess of 23% of the outstanding stock, acquires an
additional 10% of the Company’s outstanding common stock.




7.3 Trigger Event Extension of Explosion Date. Upon the occurrence of each
Trigger Event, the Explosion Date shall be extended by 183 days. If no Trigger
Event has occurred, there shall be no extensions of the Explosion Date.




SECTION 8.  TRANSFER RIGHTS.  The Series F Preferred Stock shall not be able to
be sold, assigned, disposed of, distributed, pledged or otherwise transferred
(each a “Holder Transfer”) by the original holder thereof (except as provided
herein), unless such Holder Transfer is approved in writing, prior to such
Holder Transfer being effective, by the unanimous written consent of the
Company’s Board of Directors and a majority of the Series F Preferred Stock
holders.  A holder of Series F Preferred Stock shall be able to assign its
rights hereunder only to the remaining holders of Series F Preferred Stock who
are members of the Board of Directors, by providing written notice of such
assignment to the Company and holders, subject to the Holder Transfer
restrictions and Applicable Laws (an “Assignment”).  The Series F Preferred
Stock shall automatically be transferred and assigned pro-rata to




- 2 -

--------------------------------------------------------------------------------




the to the then existing holders of the Series F Preferred Stock upon a
termination or resignation of any holder thereof from the Board of Directors
without any consent or approval being required from the holder. For example, if
director 1, director 2, director 3, director 4, and director 5 are each issued
100 shares of Series F Preferred Stock, and director 5 resigns, is not
re-elected, is terminated, is deceased or removed from the Board of Directors
for any reason, then director 2’s 100 outstanding shares shall be transferred
automatically pro-rata to the remaining holders of Series F Preferred Stock who
are still directors, so that directors 1-4 will each hold 125 shares following
the removal of director 5 from the Board of Directors.




SECTION 9. NOTICES.  Any notice required hereby to be given to the holders of
shares of the Series F Preferred Stock shall be deemed given if deposited in the
United States mail, postage prepaid, and addressed to each holder of record at
his address appearing on the books of the Company.




SECTION 10. PROTECTIVE PROVISIONS.




Subject to the rights of series of Preferred Stock which may from time to time
come into existence, so long as any shares of Series F Preferred Stock are
outstanding, this Company shall not without first obtaining the approval (by
written consent, as provided by law) of the holders of at least 80% of the then
outstanding shares of Series F Preferred Stock, voting together as a class,
except as otherwise provided for in this Designation:




(a)    Increase or decrease (other than by redemption or conversion) the total
number of authorized shares of Series F Preferred Stock;

  

(b)    Effect an exchange, reclassification, or cancellation of all or a part of
the Series F Preferred Stock, excluding a reverse stock split or forward stock
split;




(c)    Effect an exchange, or create a right of exchange, of all or part of the
shares of another class of shares into shares of Series F Preferred Stock; or




(d)    Alter or change the rights, preferences or privileges of the shares of
Series F Preferred Stock so as to affect adversely the shares of such series,
including the rights set forth in this Designation.




PROVIDED, HOWEVER, that the Company may, by any means authorized by law and
without any vote of the holders of shares of the Series F Preferred Stock, make
technical, corrective, administrative or similar changes in this Statement of
Designations that do not, individually or in the aggregate, adversely affect the
rights or preferences of the holders of shares of the Series F Preferred Stock.




SECTION 11.  MISCELLANEOUS.




(a)           The headings of the various sections and subsections of this
Certificate of Designation are for convenience of reference only and shall not
affect the interpretation of any of the provisions of this Certificate of
Designation.




(b)           Whenever possible, each provision of this Certificate of
Designation shall be interpreted in a manner as to be effective and valid under
applicable law and public policy.  If any provision set forth herein is held to
be invalid, unlawful or incapable of being enforced by reason of any rule of law
or public policy, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions of this Certificate of Designation. No provision herein
set forth shall be deemed dependent upon any other provision unless so expressed
herein. If a court of competent jurisdiction should determine that a provision
of this Certificate of Designation would be valid or enforceable if a period of
time were extended or shortened, then such court may make such change as shall
be necessary to render the provision in question effective and valid under
applicable law.




(c)           Except as may otherwise be required by law, the shares of the
Series F Preferred Stock shall not have any powers, designations, preferences or
other special rights, other than those specifically set forth in this
Certificate of Designation.




- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this “Certificate of Designations of
Know Labs, Inc. Establishing the Designations, Preferences, Limitations and
Relative Rights of its Series F Preferred Stock” to be duly executed by its
Chief Executive Officer on 7/30/2018  1:19:47 PM PDT.




KNOW LABS, INC.







/s/ Phillip A. Bosua

Phillip A. Bosua

Chief Executive Officer




- 4 -

--------------------------------------------------------------------------------